IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: MARGARET A. MCKEAN, AN               : No. 272 WAL 2021
INCAPACITATED PERSON                        :
                                            :
                                            : Petition for Allowance of Appeal
PETITION OF: GREGORY L. MCKEAN              : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of February, 2022, the Petition for Allowance of Appeal

is DENIED.